Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 09/03/2021, in which, claim(s) 1-26 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021, 03/25/2022 and 09/22/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 09/03/2021 is/are accepted by The Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13, 25 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 19 of prior U.S. Patent No. 11,144,633. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 11 and 12 is/are rejected on the ground of nonstatutory double patenting over claim(s) 1 and 19 of U.S. Patent No. 11,144,633, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the application claims “an order of capturing” versus the parent applications claiming “a direction of capturing” is slight different; however, from broad interpretation, when the order is 1, 2, 3 and the direction is from left to right which is first, second, third, etc., It is similar aspect and are not distinct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 11, 12, 13, 25 and 26 recites the limitation “the controller changes the information based on…” (emphasis added).  There is insufficient antecedent basis for the term “the information” limitation in the claim. It is unclear if the information is the “image/3D information” or “information used for operating”…
Dependent claims 2-10, 14-24 are rejected for at least in part for incorporating the deficiency as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (Pub. No.: US 2014/0063542 A1) in view of Nakane (Pub. No.: US 20140146361 A1).
Regarding claims 1, 11 and 12, Aoki discloses an information processing apparatus comprising:
a hardware sensor configured to capture an image or three-dimensional information (using the camera to capture image of object/device [Aoki; ¶110-111; Fig. 13-15 and associated text]); and 
a controller that, in response to the hardware sensor capturing an image or three- dimensional information of a plurality of operation targets and the hardware sensor capturing an image or three-dimensional information of an authentication object, is configured to perform authentication to grant access to the information processing apparatus and provide notification of information used for operating the plurality of operation targets (capturing the user [Aoki; Figs. 5, 8] and/or the printer (i.e., operation target) and authenticating the user to perform tasks, notify the user of printer status and tasked to be performed of the plurality of MFP [Aoki; ¶110-111; Fig. 8, 13-15 and associated text]);
wherein the controller changes the information based on a form of the authentication object (image authentication or username/password authentication, the prompt for authentication is different [Aoki; ¶110-115]), and
the controller changes the information in accordance with an order of capturing the plurality of operation targets (the MFP used for printing changes based on the range of the user as they moved, in instance when they move from MFP 4200 towards 4000, it changes to which MFP to print the documents [Aoki; ¶91-94; fig. 8]). Since Aoki doesn’t disclosed the order to be per se., and the claims is not clear on the order of capturing. Nakane is used for this limitation.
As Nakane teaches the recommended login order and the recommend order displayed on the screen [Nakane; ¶43-52]. IT would have been obvious before the effective filing date of the claimed invention to modify Aoki in view of Nakane with the motivation print the documents on first come first server bases.

Regarding claims 13, 25 and 26, Aoki discloses an information processing apparatus comprising:
a hardware sensor configured to capture an image or three-dimensional information (using the camera to capture image of object/device [Aoki; ¶110-111; Fig. 13-15 and associated text]); and 
a controller that, in response to the hardware sensor capturing an image or three- dimensional information of an operation targets and the hardware sensor capturing an image or three-dimensional information of an authentication object, is configured to perform authentication to grant access to the information processing apparatus and provide notification of information used for operating the operation targets (capturing the user [Aoki; Figs. 5, 8] and/or the printer (i.e., operation target) and authenticating the user to perform tasks, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 8, 13-15 and associated text]);
wherein the controller changes the information based on a form of the authentication object (image authentication or username/password authentication, the prompt for authentication is different [Aoki; ¶110-115]), and 
the controller changes the information in accordance with a direction of capturing the plurality of operation targets (the MFP used for printing changes based on the range of the user as they moved, in instance when they move from MFP 4200 towards 4000, it changes to which MFP to print the documents [Aoki; ¶91-94; fig. 8]). Since the claim is not clear regarding how the direction changes the information; therefore, the positions of the MFP 4000, 4100, 4200 is consider the different direction and changes the information as which MFP to print the documents. Since Aoki doesn’t disclosed the direction to be per se., and the claims is not clear on the direction of capturing. Nakane is used for this limitation.
As Nakane teaches the recommended login order and the recommend order displayed on the screen, as the direction of the MFP the user is near and the order of who comes first [Nakane; ¶43-52]. IT would have been obvious before the effective filing date of the claimed invention to modify Aoki in view of Nakane with the motivation print the documents on first come first server bases.

Regarding claims 2 and 14, Aoki-Nakane combination discloses wherein the controller controls notification of the information in response to capturing of the operation target and the authentication object by an identical hardware sensor (notify the user of the printer status, location and which to print too [Aoki; Fig. 9a-9g and associated text]).

Regarding claims 3 and 15, Aoki-Nakane combination discloses wherein the controller controls notification of the information in response to capturing of the operation target and the authentication object by different sensors (image authentication or username/password authentication, the prompt for authentication is different [Aoki; ¶110-115]).

Regarding claims 4 and 16, Aoki-Nakane combination discloses wherein the information is information about a function that is executable by using the plurality of operation targets (print jobs assigned to the selected MFP [Aoki; ¶91-94; fig. 8]).

Regarding claims 5 and 19, Aoki-Nakane combination discloses wherein authentication for the plurality of operation targets is performed by using an identical piece of authentication information (when the user’s is authenticated, all MFP are usable if they meet the requirement [Aoki; ¶91-94; fig. 8]).

Regarding claims 6 and 20, Aoki-Nakane combination discloses wherein the authentication information is information including biometric information used for biometric authentication (Augmented reality authentication can authenticate face or fingers prints [Aoki; ¶114]).

Regarding claims 7 and 21, Aoki-Nakane combination discloses wherein the authentication information is information other than biometric information and is an object used for authentication (Augmented reality authentication can authenticate face or fingers prints [Aoki; ¶114]).

Regarding claims 8 and 22, Aoki-Nakane combination discloses wherein the controller changes the information in accordance with an order of capturing the plurality of operation targets (the order of jobs varies based on where the user and MFP are located and whom is there first [Aoki; ¶91-94; fig. 8], Nakane teaches the recommended login order and the recommend order displayed on the screen [Nakane; ¶43-52]). The motivation to print the documents on first come first server bases.

Regarding claims 9 and 23, Aoki-Nakane combination discloses further comprising: a first display including a first hardware sensor; and a second display including a second hardware sensor, wherein the controller controls notification of the information in response to capturing of the plurality of operation targets by the first hardware sensor and to capturing of the authentication object by the second hardware sensor (the camera display and the screen display on the MFP are different [Aoki; Fig. 9a][Nakane; Fig. 1]).

Regarding claims 10 and 24, Aoki-Nakane combination discloses wherein the information is a function that is changed in accordance with a type of the authentication object  (image authentication or username/password authentication, the prompt for authentication is different [Aoki; ¶110-115]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432